Citation Nr: 1402823	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  12-24 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizoaffective disorder. 

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on account of housebound status.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, found that new and material evidence had not been received to reopen a claim for service connection for schizoaffective disorder (also claimed as a nervous condition) and denied entitlement to SMC.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for an acquired psychiatric disorder.  He also contends that SMC is appropriate as he requires regular aid and attendance and is housebound.  Upon VA examination in April 2013, the Veteran reported that he had been in receipt of Social Security Disability Insurance (SSDI) benefits since 1977 due to numerous inpatient hospitalizations for psychosis.  The record also contains evidence dating from the 1980s that the Veteran is in receipt of disability compensation from the Social Security Administration (SSA).  In any event, records associated with the award of SSA compensation may be relevant to the claim for service connection for a psychiatric disorder, and VA should contact the SSA to request any disability determinations on file as well as any medical records associated with such determinations.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) (holding that in close or uncertain cases, as long as a reasonable possibility exists that the SSA records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records). 

The claim for entitlement to SMC is inextricably intertwined with the claim to reopen service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, the claim for SMC must be remanded to allow for the development and readjudication of the claim to reopen.  

Accordingly, the case is REMANDED for the following action:

1.  SSA should be contacted, and all medical records associated with the grant of disability benefits should be requested.  All records obtained pursuant to this request must be included in the Veteran's paper or virtual claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




